          Case 2:20-cv-00190-JTR Document 7 Filed 12/01/20 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                           DELTA DIVISION


KATHY BENNETT                                                          PLAINTIFF

v.                            No. 2:20-cv-190-JTR

ANDREW SAUL,
Commissioner of Social Security                                       DEFENDANT


                                     ORDER

        Pending before the Court is the Commissioner’s Unopposed Motion for

Extension of Time to file an Answer and the certified administrative record in this

case.

        For good cause shown, the Commissioner’s Unopposed Motion for Extension

of Time (Doc. 6) is GRANTED. The Commissioner’s Answer and the certified

administrative record must be filed no later than January 29, 2021.

        DATED this 1st day of December, 2020.




                                      ____________________________________
                                      UNITED STATES MAGISTRATE JUDGE
